Citation Nr: 0022245	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 
30 percent for the residuals of a shrapnel wound to the right 
elbow, with ulnar nerve pathology.  

3.  Entitlement to a disability rating in excess of 
10 percent for the residuals of shrapnel wounds to the right 
thigh and foot with hypesthesia.  

4.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a shrapnel injury to the left 
lower extremity.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to increased ratings for 
the residuals of shrapnel wounds to the right elbow and the 
right thigh, calf, and foot, and increased the disability 
rating for a shrapnel wound to the left lower extremity from 
zero to 10 percent.  The veteran perfected an appeal of the 
denial of increased ratings and the rating assigned for the 
left lower extremity.

In an August 1998 rating decision the RO increased the 
disability rating for the residuals of a shrapnel wound to 
the left elbow from 10 to 30 percent, and assigned a separate 
and independent 10 percent disability rating for the 
residuals of a shrapnel wound to the right calf.  The veteran 
contends that a total disability rating is warranted for his 
service-connected disabilities.  The Board finds, therefore, 
that the issues of increased ratings for the residuals of 
shrapnel wounds to the right elbow and the right calf remain 
in contention.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (a claim remains in controversy if the RO grants less 
than the maximum available benefit).

In a May 1998 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent rating for the 
disorder, and in a May 1999 rating decision the RO denied 
entitlement to a total disability rating based on individual 
unemployability.  The veteran also perfected appeals of the 
rating assigned for PTSD, and the denial of a total rating.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is covered in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The symptoms of PTSD include depression, anxiety, 
irritability, sleep disturbance, and social isolation, 
resulting in only occasional decrease in work efficiency and 
inability to perform occupational tasks.  

3.  The residuals of shrapnel wounds to the right elbow are 
manifested by numbness of the fourth and fifth fingers of the 
major right hand with pain and loss of strength, which is 
indicative of moderate incomplete paralysis.  

4.  The residuals of shrapnel wounds to the right thigh and 
foot are manifested by complaints of foot pain with use and 
numbness along the lateral border of the right foot.  

5.  The residuals of shrapnel wounds to the left lower 
extremity are manifested by complaints of pain with use.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.1(m), 4.126, 4.130, Diagnostic 
Code 9411 (1999).  

2.  The criteria for a rating in excess of 30 percent for the 
residuals of a shrapnel wound to the right elbow, with ulnar 
nerve pathology, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 
8516 (1999).  

3.  The criteria for a rating in excess of 10 percent for the 
residuals of shrapnel wounds to the right thigh and foot with 
hypesthesia, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8521 
(1999).  

4.  The criteria for a rating in excess of 10 percent for the 
residuals of a shrapnel wound to the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8521 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was examined prior to entry into service in June 
1967, at which time the examiner noted that he had had a 
meniscectomy of the left knee six months previously.  On 
examination, no abnormalities were found in either knee and 
the examiner described the left knee as healed and 
asymptomatic.  At that time the veteran reported that he was 
right handed.  

Service medical records show that in July 1967 the veteran 
complained of pain and locking in both knees.  In August 1967 
he reported having had problems with the right knee prior to 
entering service.  An X-ray study of both knees was normal, 
and no diagnosis was given.

In August 1968 he incurred a shell fragment wound to the left 
lower leg.  After having been debrided the wound became 
infected, requiring treatment for four days.  There are no 
other records of treatment for the shell fragment wound of 
the left leg.  

March 1969 treatment records reveal that the veteran had 
sustained shrapnel wounds to the right elbow and right foot 
in Vietnam in November 1968.  The contemporaneous treatment 
records could not be located.  In March 1969 he complained of 
pain in the right foot, which the physician assessed as a 
probable ganglion cyst on the extensor tendon.  He also 
reported having decreased strength in the right ring and 
little fingers, which the physician attributed to ulnar nerve 
damage.  In May 1969 shrapnel was removed from the dorsum of 
the right foot.  

May 1969 medical records include an evaluation of the injury 
to the right arm.  Physical examination revealed good range 
of motion of the right elbow and wrist and good function of 
the right hand.  There was some weakness of the 5th digit and 
decreased sensation in the C8 dermatone, including the fifth 
digit, the medial half of the fourth digit, the lateral 
aspect of the palm, and the medial distal one quarter of the 
forearm.  There was no muscle atrophy.  The impression was 
slight weakness of the fifth digit of the right hand. 

On separation examination in April 1969 the examiner 
described residual scars resulting from the August and 
November 1968 fragment wounds.  There was a six-inch by two-
inch scar on the right calf, a two-inch scar on the lateral 
aspect of the right knee, a three-inch by two-inch scar on 
the right thigh, a three-inch scar on the left [sic] elbow, 
and a two-inch scar on the right ankle.  The examiner also 
noted a neurologic deficit of the fifth and one of half of 
the fourth digit on the left [sic] hand.

In conjunction with an October 1969 VA examination the 
veteran reported having been struck in the left leg with a 
piece of shrapnel, which required treatment for one month.  
He also reported having been injured in November 1968 when a 
booby trap exploded, resulting in multiple shrapnel wounds to 
both legs, the buttocks, and the right arm.  At that time he 
was evacuated from Vietnam for treatment.  He complained of 
numbness of the little finger and part of the fourth finger 
on the right hand and pain in the area with cold weather.  He 
reported that the scar in the calf area of the right leg was 
tender, and that he had an electric shock sensation at times.  
He denied having any trouble with the right foot after the 
shrapnel was removed.  

Examination revealed that he stood erect and walked with a 
normal gait.  He had full range of motion of the upper 
extremities.  There was a two-inch scar over the medial 
epicondyle of the right elbow that was well healed and non-
tender.  There was some pain in the elbow with extension, and 
some numbness in the ulnar aspect of the wrist, hand, little 
finger, and adjacent surface of the fourth finger.  The 
examiner described the grip strength in the hand as 
excellent.  There was a scar on the upper lateral aspect of 
the left thigh, the upper lateral aspect of the right thigh, 
and the lower lateral aspect of the knee, that were all well 
healed.  There was also a 10-inch by one-centimeter scar on 
the lateral aspect of the right calf that was well healed and 
non-tender, and a three-inch by one-centimeter transverse 
scar on the posterior aspect of the lower third of the right 
leg that was well healed but sensitive to touch.  The scar 
was not otherwise painful.  The examiner found some 
hypesthesia along the lateral aspect of the leg and onto the 
foot below the level of the scars.  Muscle development was 
excellent throughout, and there was full range of motion of 
all joints throughout the lower extremities.  The examiner 
stated that all the scars were without residuals, except the 
scar on the medial right elbow, which caused some injury to 
the ulnar nerve as manifested by the numbness of the fourth 
and fifth fingers, and the difficulties encountered with 
cold; and the transverse scar on the posterior aspect of the 
right leg, which was hyperesthetic when touched. 

An X-ray study done in October 1969 showed scattered metallic 
foreign bodies throughout the lower leg and distal femur on 
the right leg, with no bony abnormality noted.  The study 
also showed three small, less than one millimeter densities 
on the dorsum of the right foot in the area between the first 
and second metatarsals.  Views of the right elbow showed no 
definite evidence of metallic foreign body, and the bony 
architecture was unremarkable.  There was no evidence of 
fracture or destructive process.  

The RO in a November 1969 rating decision granted service 
connection for multiple fragment wounds.  The residuals of a 
shrapnel injury to the right elbow with ulnar nerve pathology 
was rated as 10 percent disabling.  The residuals of a 
shrapnel injury to the right thigh, right calf, and right 
foot with hypesthesia was rated as 10 percent disabling.  The 
residuals of a shrapnel injury to the left lower extremity 
was assigned a non-compensable rating.  In that rating 
decision the RO also denied entitlement to service connection 
for a meniscectomy of the left knee, and locking of the right 
knee.

Private treatment records show that in February 1995 the 
veteran complained of progressive pain and swelling in the 
left knee, which was diagnosed as moderately advanced 
degenerative arthritis based on an X-ray study.

A VA examination was conducted in August 1996, during which 
the veteran reported that he had residual numbness of the 
right fifth and medial aspect of the right fourth fingers 
since the injury.  The area was also sensitive to cold.  He 
described the problem as annoying, but that it did not 
interfere with function.  As to the shrapnel injuries to the 
right lower extremity, he stated that if he walked over one 
hour it caused severe pain in the lateral aspect of the right 
foot.  The area was also numb.  He stated that the pain and 
numbness had been getting progressively worse for the past 
two years.  He had previously worked as a supervisor of city 
services, but had quit his job because of the amount of 
walking required and the pain in his foot.  He also stated 
that the mid anterior aspect of the left leg throbbed at 
night and interfered with his sleep and prolonged walking.  
He stated that because of his inability to walk he was 
presently unemployed.  He also reported having considerable 
pain in the left knee from an injury sustained while playing 
football in 1964.  

Examination revealed that he walked with a normal gait, but 
he reported having a limp after prolonged walking.  
Examination of the skin revealed a five-centimeter scar on 
the medial aspect of the elbow.  He had very definite 
dullness to pinprick sensation of the entire right fifth and 
medial aspect of the fourth fingers.  He also had diminished 
pinprick sensation on the ulnar aspect of the hand.  Motion 
was perfectly normal, his functional grasp was strong, and 
the examiner found no evidence of functional interference.  

He also had an eight-centimeter scar on the upper lateral 
aspect of the right thigh, and a four-centimeter scar on the 
lateral aspect of the right knee.  There was a seventeen-
centimeter vertical scar in the posterolateral aspect of the 
right mid-calf, that was apparently associated with some 
nerve injury causing dullness to sensation on the lateral 
aspect of the right foot.  There was a sixteen-centimeter 
transverse scar on the posterior aspect of the lower one-
third of the leg.  The examiner indicated that the wound had 
apparently caused a nerve injury, resulting in the nerve 
problems on the lateral aspect of the foot.  There were two 
three-centimeter scars on the dorsum of the middle of the 
right foot resulting from the surgical removal of shrapnel.  
There was a two-centimeter circular scar on the anterolateral 
aspect of the left lower extremity, which the examiner 
described as healed with no functional sequelae.  

Musculoskeletal examination revealed normal motion of the 
toes, feet and ankles.  There was definite diminution to 
pinprick sensation on the lateral aspect of the right foot.  
Examination of the legs and feet was otherwise unremarkable.  

VA treatment records indicate that the veteran complained of 
occasional pain in the right foot and left anterior leg in 
July 1996.  The examiner noted that he looked well and walked 
easily.  In September 1996 he reported having pain in the 
lateral aspect of the right foot when standing on concrete 
for a long time.  Examination of the right foot revealed no 
abnormalities, and his complaints were assessed as possible 
degenerative joint disease.  

In October 1996 the veteran reported having injured his right 
foot in 1968 by a land mine, resulting in numbness along the 
lateral aspect of the foot.  He also reported an increase in 
pain along the distal lateral aspect of the right calf over 
the previous six months.  In addition, he reported having 
fractured his right leg, but he could not remember which bone 
was broken.  Examination showed that the right leg was three 
centimeters shorter than the left, with 20 degrees of 
pronation at the subtalar joint.  The podiatrist attributed 
the complaints of pain to the leg length discrepancy, and 
prescribed a one-centimeter heel lift.  In February 1997 the 
podiatrist found that there had been good response to the 
heel lift.

In his February 1997 notice of disagreement the veteran 
stated that during cold weather his right hand was basically 
useless, and that the grip in his right hand was considerably 
weaker than the left.  He also stated that his right leg was 
more than an inch shorter than the left, and that he was 
prevented from walking due to pain in his right foot.  He 
further stated that his left leg swelled if he walked too 
much and that the throbbing pain in the left leg interfered 
with his sleep.

April 1997 VA treatment records reveal that the veteran 
reported having bilateral knee pain.  He stated that his 
private physician had diagnosed his complaints as 
osteoarthritis of the knees.  An X-ray study of the bilateral 
knees in April 1997 showed severe degenerative arthritis of 
the left knee and moderate degenerative arthritis of the 
right knee.  There were multiple shrapnel fragments in the 
soft tissues of the right knee.

In June 1997 the veteran reported waking early in the morning 
and being bored in his daily life since he retired.  He 
denied hopelessness, suicidal or homicidal ideation, and 
being depressed.  Examination revealed a normal gait, with no 
edema in the legs.  The examiner provided a diagnosis of 
degenerative joint disease of the knees, as well as other 
irrelevant medical problems.  

During a July 1997 hearing the veteran testified that the 
grip strength in his right hand was diminished, that his 
little finger was numb, and that it affected his ability to 
lift.  He stated that his right foot hurt if he walked for a 
long period, and that a podiatrist had told him that his 
right leg was shorter than his left.  He asserted that the 
shortening was due to the wounds from the booby trap.  He 
also reported that he broke his leg when he was hit by the 
booby trap.  He stated that he felt a sensation in his foot 
when he touched the scar on his right calf, but that the scar 
was not tender or bothersome.  He denied having any chronic 
problems with his thigh.  He stated that he had taken 
disability retirement from his job, after working for 
21-22 years, because he could not work all day without 
debilitating pain in his legs.  His job required a great deal 
of physical activity.  He also stated that he had problems 
with his left knee.

The report of an August 1997 VA psychiatric evaluation 
indicates that the veteran complained of nightmares of his 
Vietnam experiences that interfered with sleep.  He 
experienced flashbacks with concurrent depression.  He was 
irritable, he isolated himself from others, and he always 
positioned himself against a wall when he went out somewhere 
because he was afraid something would happen to him.  He 
reported that he started drinking when he was separated from 
service to avoid nightmares, and he continued to drink 
heavily.  He enjoyed hunting and fishing, riding a bicycle, 
and riding a four-wheeler.

On mental status examination he was cooperative, spontaneous, 
articulate, and able to express his feelings clearly.  His 
speech was coherent, relevant, and goal oriented.  There was 
no evidence of a thought disorder, paranoid or delusional 
thinking, or hallucinations.  His affect was appropriate and 
his mood was frustrated and depressed because of not having 
spent time with his children and mentally abusing his wife.  
His memory and insight were good and his judgment was 
slightly impaired.

A second VA examination was conducted in November 1997, 
during which the veteran complained of loss of strength and 
chronic pain in the right hand with overuse of the hand.  He 
reported having more problems with numbness and pain in the 
forearm.  Physical examination revealed that he could grip 
with 55 pounds of force in his right hand, although he 
complained of a pulling type of pain in the forearm with 
gripping.  When he gripped with the right hand using only the 
muscles for the fourth and fifth fingers his grip strength 
was reduced to 25 pounds.  The examiner found a five-
centimeter well healed scar at the right elbow.  The veteran 
sensed only dull pressure over the fourth and fifth fingers, 
even when sharp stimulation was used on those two fingers.  
He had a normal feeling of sharp and dull over the rest of 
the hand and arm and up to the elbow.  He had good normal 
motion of each joint of the fingers and of the elbow and 
fairly good strength to both fingers with pulling and 
pushing, but he complained of functional loss with flare-ups 
of pain during cold weather or weather changes.  He felt that 
he did not have full function of the fourth and fifth fingers 
with grip.  

Examination of the right foot revealed two three-centimeter 
scars on the dorsum of the mid-right foot.  He had good 
function of the foot and ankle and all of the toes.  He had 
dull sensation to the toes, even with sharp stimulation over 
the second, third, fourth and fifth toes.  At the great toe 
he could feel both sharp and dull sensation.  He reported 
having pain with walking on the right side of the foot from 
the scar area to the toes.  He had a nine-millimeter lift in 
the right shoe.  He denied any other problems with his right 
foot.

Examination of the right calf area showed a scar that was 
15 centimeters long about six centimeters below the knee on 
the lateral side of the leg.  He also had a nine-centimeter 
scar.  Pressure over the nine-centimeter scar caused a 
feeling of needles in the foot that lasted for about one 
second.  It prevented him from wearing high top shoes, boots, 
or any high sock that put pressure on the scar area.  There 
was no problem with the thigh area.  

Examination of the lateral aspect of the right knee revealed 
a scar from shrapnel puncture that was well healed.  He 
reported having fractured one of the lower leg bones, but 
could not remember which bone.  There was a two-centimeter 
round granulated scar and another one-centimeter granulated 
scar on the left lower leg.  His only complaint was of pain 
in the shin area above the scars.  

The examiner provided diagnoses of right elbow shrapnel 
wound, well heeled, with ulnar nerve pathology causing 
numbness and decreasing strength to the fourth and fifth 
fingers of the right hand, with functional loss of strength 
from pain and numbness; right foot shrapnel wounds, well 
healed, with functional loss due to flare-ups of pain; right 
calf shrapnel wounds, well healed, with tenderness; shrapnel 
wounds on the lateral aspect of the right knee, with a 
history of fracture of one of the lower leg bones causing 
flare-ups of pain and functional loss; and left lower leg 
shrapnel wound with two well healed scars resulting in pain 
in the shin area above the scars.  

Treatment records from the Vietnam Veterans Outreach 
Readjustment Counseling Center (Vet Center) show that in 
April 1997 the veteran was given the diagnosis of PTSD after 
describing his emotional difficulties and his combat duty in 
Vietnam.  He continued to receive counseling through 
September 1997.

In March 1998 the veteran was examined by VA to determine if 
he had PTSD.  He reported drinking heavily since 1969, and 
that he had retired from employment because of his legs.  His 
subjective complaints included waking up in a cold sweat 
after nightmares about his Vietnam experiences; avoiding 
talking about Vietnam because doing so made him anxious; 
avoiding anything that reminded him of Vietnam to prevent 
recollections; being hypervigilant, in that he always 
positioned himself against a wall and close to a door when in 
a strange environment; exaggerated startle response, 
especially to the sound of helicopters; flashbacks from time 
to time; and guilt for having survived.  He had affection 
only for his family members and had a few friends with whom 
he socialized, but preferred being isolated.  He moved to a 
residence 40 miles outside of town because he did not like 
being around people because they made him nervous.  He liked 
fishing and hunting and being out in the woods.  He felt 
uncomfortable working around other people because he was 
afraid they would get hurt because of something he had done.  

Mental status examination revealed that he was alert with 
fair hygiene and grooming.  He communicated fairly well, in 
that his speech was coherent, relevant and goal directed.  He 
denied any hallucinations, delusions, or homicidal or 
suicidal ideation.  His affect was restricted to a sad mood, 
which was appropriate to thought content.  He was oriented 
and his memory and judgment were intact.  His insight was 
diminished; he knew that drinking was not good for him, but 
he continued to drink because he thought it helped him to 
sleep.  He became angry easily, but did not react physically 
toward others.  He would, however, slam a door, hit 
something, or throw a person out.  

The examining psychiatrist provided a diagnosis of PTSD, 
chronic, delayed.  The examiner also provided a Global 
Assessment of Functioning (GAF) score of 51, and stated that 
the veteran presented moderate symptoms of PTSD and had 
moderate difficulty in social and occupational functioning.  
He explained that assessment by stating that the veteran had 
a few friends, but ordinarily did not want to associate with 
other people because he became nervous.  The examiner noted 
that he had been on disability retirement because of his leg 
problems for two years.  He determined that there was a 
reduction in initiative, flexibility, efficiency and 
reliability levels producing definitive industrial 
impairment.  

The veteran was also provided an examination in June 1998 to 
determine the severity of the residuals of the shrapnel 
wounds.  He again complained of decreasing strength and 
progressive numbness in his right hand, but he denied having 
received any treatment for the problem since he left Vietnam.  
On examination he had full flexion, extension, pronation and 
supination of his elbow, good thenar and hypothenar muscles 
in the hand with no evidence of intrinsic atrophy, and a 
mildly positive Tinel's sign.  Strength testing revealed 35 
kilograms of strength in the right hand and 45 kilograms of 
strength in the left hand.  He had eight-millimeter two point 
discrimination in the ulnar distribution of the right hand, 
and five-millimeter two point discrimination in the right 
median distribution that clearly split the ring finger on the 
right with diminished sensation.  He had no intrinsic 
atrophy, good opponens function, and a negative Froment sign.  

He also reported an improvement in the right foot 
symptomatology with use of the heel insert.  He complained of 
constant numbness along the lateral border of the right foot 
and pain in the right foot with prolonged standing or 
walking.  Periods of standing and walking were limited to 30 
to 45 minutes, especially on hard surfaces such as concrete.  
He also complained of bilateral calf pain that was aggravated 
by standing or walking.  He had a scar on his right lower 
calf that was sensitive to pressure.  He also complained of 
intermittent pain and swelling in the right knee over the 
past one to two years, but denied having received any 
treatment.  He stated that he had retired from employment due 
to left knee pain.  

The orthopedic examination revealed that he could stand and 
walk with a normal gait and without a significant limp.  He 
was able to squat down and return from a squatting position 
and performed a tandem gait satisfactorily.  The description 
of the shrapnel wound scars was essentially the same as in 
prior examinations.  Both ankles exhibited normal range of 
motion; calf circumference was 17 1/2 inches on the right and 
17 inches on the left; leg lengths were 36 1/4 inches on the 
right and 36 1/2 inches on the left.  Thigh circumference on 
the right was 20 1/2 inches and 21 inches on the left.  Muscle 
power in the lower extremities was 5/5.  The examiners stated 
that the leg length discrepancy was minimal and of unknown 
etiology.  The examiners also stated that no residual 
disability resulting from the shrapnel wound scars had been 
found on examination. 

In his August 1998 notice of disagreement with the rating 
assigned for PTSD, the veteran stated that he was 
unemployable due to the symptoms of PTSD.  In October 1998 
his employer reported that he had retired due to disability 
in March 1996, but did not indicate the basis for the 
disability.  

Documents received from the Social Security Administration 
(SSA) indicate that he was awarded disability benefits with 
an onset date of April 1, 1996.  The disability award was 
based on a primary diagnosis of bilateral degenerative joint 
disease of the knees and a secondary diagnosis of PTSD.  In 
his May 1998 application he described his activities as 
30 minutes a day of household work, hunting or fishing once a 
week, going out with friends once a week, and riding an all-
terrain vehicle once a week.

The report of an October 1998 psychiatric evaluation, 
performed in conjunction with his claim for Social Security 
disability benefits, shows that the veteran reported being 
unable to stand or walk for longer than an hour.  He stated 
that he retired from his employment due to physical problems.  
He had been married for 28 years and had two adult children.  
He reported that he sometimes had sad moods, that his sleep 
was interrupted by pain, and that he had nightmares.  He 
denied having any problem with his appetite, or having crying 
spells.  He indicated that he had vague thoughts about 
suicide, that he had become more withdrawn in recent years, 
and that he felt "blue" about half the time, which he 
described as not intensely depressed but not caring what he 
did.

He stated that he became quite anxious when he had 
nightmares, which occurred on the average of two or three 
times a week.  He did not report having flashbacks, but 
admitted to intrusive recollections of his war experiences.  
He reported receiving counseling from a VA therapist, but 
denied receiving any medication.  On examination his grooming 
was good, his affect was somewhat subdued, he spoke in full 
sentences and expressed himself well, and he was oriented.

He lived with his wife outside of town, and spent his day 
"puttering" around the place, watching television, working on 
his house, and performing domestic chores.  He stated that he 
loved to hunt and fish and that he had a lot of friends who 
sometimes came to visit, but that he used to be much more 
social.  He was not actively involved in any organization, 
but felt that he got along well with others.  He indicated 
that he had become increasingly irritable during his final 
years of employment.

The examiner stated that the PTSD and mild depression did not 
pose more than slight interference with his daily activities, 
and perhaps not even that.  He also stated that the veteran's 
problems with social functioning were slight to moderate, in 
that he had become more reclusive in recent years.  He 
further stated that the veteran would seldom have problems 
with concentration, persistence, and pace, and that there 
would never be instances of decompensation that would drive 
him from a work setting, although he was less tolerant of 
interpersonal stress.  He reported that the symptoms of 
depression and PTSD had greater implication for the veteran's 
sense of happiness than the workplace, and that he was 
capable of functioning, although he might require a less 
stressful position.

In the evaluation of the veteran's physical residual 
functional capacity the SSA consulting physician referenced 
the VA treatment records and reports of VA examinations in 
finding that the veteran was limited in lifting, carrying, 
standing, and walking due to degenerative joint disease of 
the bilateral knees and the residuals of the in-service 
shrapnel injuries.  In determining the psychiatric residual 
functional capacity the SSA consulting psychologist indicated 
that the veteran had retired from employment due to physical 
problems.  The psychologist found, based on review of the VA 
treatment records and VA examinations, that the veteran 
suffered from mild depression and PTSD.  Although his ability 
to concentrate and pace were slightly reduced, the 
psychologist found that he should be able to complete simple 
tasks in a timely manner without inordinate supervision.  He 
also found that the veteran could relate adequately to others 
in the workplace and that he was capable of performing a 
variety of work at least at the unskilled level.

The veteran testified at a hearing before a Hearing Officer 
at the RO in July 1999.  He stated that he had problems with 
sleep disturbance and nightmares at least three times a week, 
which prevented him from going back to sleep.  He lived in an 
isolated cabin 40 miles from town, and liked being by 
himself.  He stated that he had problems with concentration, 
he became frustrated easily, and he got mad really fast.  He 
also stated that when he was working his legs got tired. 

The veteran was examined by VA in August 1999 to determine 
the severity of his PTSD.  The RO requested that the VA 
examiner differentiate between the impairment due to PTSD and 
any impairment due to alcohol abuse.  During the examination 
the veteran reported drinking two to five drinks per day on a 
regular basis with upwards of eight drinks a day at least 
once per week.  He was married and had two grown children.  
He had not received any psychiatric medication due to his 
alcohol dependence, and was no longer undergoing therapy.  

He reported that he enjoyed fishing and hunting, doing 
household chores, working on projects, performing car repair, 
and watching TV.  He stated that he had a very limited social 
life, but that he hunted and fished with a few friends on 
occasion and two or three times a month he had drinks and 
dinner with friends.  He had not worked for 18 months and was 
medically retired approximately three years previously.  

His symptoms included nightmares of his combat experiences 
two to three times per week, intrusive thoughts about Vietnam 
one to two times a week, and nearly constant hypervigilance.  
He complained of poor concentration and the inability to 
follow through with projects.  He stated that he felt distant 
from other people, and that he felt subjectively better after 
he retired and could lead a fairly isolated existence.

Mental status examination revealed that he was neatly dressed 
and groomed.  His thoughts were clear and logical and he 
demonstrated no delusional thinking or other psychotic 
symptoms.  His affect was pleasant, but anxious, and he 
described his mood as ranging from all right to depressed, 
anxious, and irritable.  He noted that he became more 
irritable and angry when he drank excessively.  His sleep was 
variable, ranging from adequate to poor and restless, and he 
had no complaints about his energy level.  He had occasional 
suicidal ideation, but no intent or plan.  He was alert and 
oriented, but complained of some memory problems related to 
poor concentration.  The examiner described his insight and 
judgment as good, except when he drank excessively.  The 
examiner provided diagnoses of PTSD and alcohol dependence, 
and assigned a GAF score of 56.  

The VA examiner stated that the veteran still displayed the 
signs and symptoms of PTSD, which were complicated by chronic 
alcohol dependence.  He stated that he could not provided a 
GAF score that was specific to the PTSD symptoms because the 
GAF score referred to a global assessment of functioning, not 
to a specific disorder.  He also stated that he could not 
predict how well the veteran would function in the absence of 
alcohol dependence, that it was not likely that he would be 
able to return to work if he did maintain sobriety, but that 
how he would respond to maintaining sobriety was impossible 
to determine.  


II.  Laws and Regulations

The Board finds that the veteran's claims for increased 
ratings and his appeal of the assigned rating for PTSD are 
well grounded within the meaning of the statutes and judicial 
construction and that VA has a duty, therefore, to assist him 
in the development of the facts pertinent to the claim and 
appeal.  38 U.S.C.A. § 5107(a); see Shipwash v. Brown, 8 Vet. 
App. 218 (1995); see also Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The relevant evidence consists of VA 
treatment records; the reports of VA examinations in August 
1996, November 1997, March and June 1998, and August 1999; 
private medical reports; and the veteran's testimony.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

III.  Evaluation of PTSD

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in May 1998.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130.

Since the initiation of the veteran's claim the symptoms of 
PTSD include anxiety, depression, irritability, sleep 
disturbance, and social isolation.  The VA examiner in March 
1998 provided a GAF score of 51, and the VA examiner in 
August 1999 provided a GAF score of 56.  A GAF score in the 
range of 51 to 60 is indicative of moderate symptoms, or 
moderate difficulty in social and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The SSA 
examiner in October 1998 stated that the impairment of social 
and industrial functioning due to PTSD was slight, and the 
SSA consulting psychologist in October 1998 indicated that 
the functional impairment due to depression and PTSD was 
mild.  

Although the VA examiner in August 1999 indicated that the 
veteran would probably be unable to return to employment if 
he maintained sobriety, the clinical findings resulting from 
the examination do not support that finding and the examiner 
provided a GAF score of 56, which is indicative of no more 
than moderate impairment.  See Hernandez-Toyens v. West, 11 
Vet. App. 379 (1998) (the failure of the physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence).  The Board finds, therefore, that the August 
1999 examination report is not probative of disability in 
excess of occasional decrease in work efficiency.  

A disability rating in excess of 30 percent is applicable if 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect, abnormal speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, difficulty in establishing and maintaining effective 
work and social relationships.  The evidence does not show 
that the veteran has demonstrated a flattened affect or any 
abnormal speech, that he has experienced any panic attacks, 
or that he has difficulty understanding complex commands.  
Although he asserted that he suffered from memory loss, on 
mental status examination no such deficit was found.  His 
judgment and abstract thinking were found to be intact.  

He has demonstrated disturbances of motivation and mood, in 
that he experiences anxiety and depression, but depression 
and anxiety are included in the rating criteria for a 
30 percent rating and the evidence does not indicate that the 
severity of those symptoms is greater than that contemplated 
in the 30 percent rating.  Although he prefers being alone, 
he has maintained his marriage for more than 28 years and is 
in regular contact with his adult children; he enjoys 
fishing, hunting, and biking; and he has a number of friends 
with whom he socializes several times a month.  The Board 
finds that he has not demonstrated difficulty in establishing 
and maintaining effective work and social relationships, and 
that the criteria for a disability rating in excess of 
30 percent have not been met at any time since the initiation 
of his claim.  Fenderson, 12 Vet. App. 119.

A higher disability rating could apply if the case presented 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that the PTSD has 
resulted in any hospitalizations.  In addition, the evidence 
does not show that the symptoms of PTSD, as opposed to the 
non-service connected bilateral knee disorder, has caused 
marked interference with employment.  

The veteran and his representative have asserted that he is 
no longer able to work due to the symptoms of PTSD, in that 
he is no longer able to function in stressful situations.  
The preponderance of the evidence, however, indicates that he 
retired from employment due to his bilateral knee disorder, 
not the manifestations of PTSD.  The SSA examiner in October 
1998 stated that although he may experience increased 
irritability that would make him less tolerant of 
interpersonal stress, instances of decompensation or 
deterioration that would drive him from a work setting would 
never occur.  The SSA consulting psychologist found that he 
should be able to function in the work setting.  

The award of Social Security disability benefits was based on 
a primary diagnosis of degenerative joint disease of the 
knees, not PTSD.  Although the disability examiner found that 
the symptoms of PTSD would preclude his previous employment, 
that conclusion appears to be in conflict with the medical 
evidence upon which the determination was made, and is not 
credible evidence of unemployability due to PTSD.  Godfrey v. 
Brown, 7 Vet. App. 398, 407 (1995) ( an SSA decision that is 
in conflict with the underlying evidence is not credible).  
In any event, the disability examiner did not determine that 
his psychiatric symptoms would prevent other types of 
employment.  The Board finds, therefore, that the veteran is 
not unemployable due to the symptoms of PTSD.

There has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
30 percent for PTSD.

IV.  Residuals of Shrapnel Wounds

The regulations pertaining to muscle injuries provide that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a)(1999).  Subsequent to the initiation of the 
veteran's claim for an increased rating, the regulatory 
criteria for evaluating muscle injuries were revised 
effective July 3, 1997.  Schedule for Rating Disabilities; 
Muscle Injuries, 62 Fed. Reg. 30235 (1997) (codified at 
38 C.F.R. Part 4).  The original and revised regulations both 
prohibit combining peripheral nerve ratings with ratings for 
muscle injuries affecting the same function.  38 C.F.R. 
§ 4.55 (1996) and (1999).  The Board finds, therefore, that 
there is no substantive change in the regulation as to the 
issues on appeal.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (if a change in the rating criteria occurs during the 
pendency of an appeal, the veteran is entitled to the 
application of the rating criteria that is more favorable to 
him); VAOPGCPREC 3-2000.

Since service connection was established in November 1969, 
the residuals of the shrapnel wounds have been rated as nerve 
injuries or as analogous to a neurological deficit, in 
addition to the separate rating for the tender and painful 
scar on the right calf under Diagnostic Code 7804.  The 
evidence does not indicate that the shrapnel wounds resulted 
in any injury to the underlying muscle, in that examinations 
showed the muscle form, strength, and coordination to be 
unimpaired.  In the absence of evidence of muscle injury, the 
Board finds that the residuals of the shrapnel wounds are 
appropriately rated under the diagnostic codes pertaining to 
the peripheral nerves.  See Suttman v. Brown, 5 Vet. App. 
127, 133 (1993) (if two or more diagnostic codes are 
potentially applicable, the Board must provide the reasons 
and bases for selecting a particular diagnostic code).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124.

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 and 7805.


A.  Right Elbow

Diagnostic Code 8516 for paralysis of the ulnar nerve 
provides a 60 percent disability rating for complete 
paralysis in the major extremity, and a 50 percent rating for 
the minor extremity, characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened.  If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals in either 
extremity; a 30 percent rating for moderate residuals in the 
major extremity (20 percent if minor); and a 40 percent 
rating for severe residuals in the major extremity 
(30 percent if minor).  38 C.F.R. § 4.124a.

The residuals of the shrapnel wound to the right elbow are 
manifested by complaints of pain with use and numbness in the 
distribution of the ulnar nerve in the right (major) upper 
extremity, including the ulnar aspect of the forearm, the 
lateral side of the palm, the little finger, and half of the 
ring finger, and reduced strength in the little and ring 
fingers.  Strength testing in June 1998 revealed grip 
strength of 35 kilograms on the right, compared to 
45 kilograms on the left.  There was no evidence of reduced 
range of motion of the fingers or thumb, any muscle atrophy, 
or any reduced strength in the right wrist or remaining 
fingers of the hand.  The examiner found that the veteran had 
good opponens function in the right hand.  In November 1997 
he could grip with 55 pounds of force.

If the nerve injury is manifested by sensory loss alone, the 
disability warrants no more than a rating for mild, or at 
most, a moderate disability.  38 C.F.R. § 4.124.  The right 
upper extremity disability has been assigned a 30 percent 
rating for moderate disability based on the sensory loss, 
pain, and loss of grip strength.  In the absence of more 
significant loss of strength and objective evidence of 
additional impairment, such as muscle atrophy or reduced 
range of motion in the affected fingers, the Board finds that 
the criteria for a 40 percent disability rating for severe 
incomplete paralysis are not met.  

An additional rating could be assigned for the scar resulting 
from the shrapnel wound.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The evidence does not show that the scar on the 
right elbow is poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or that the 
scar results in any limitation of function of the elbow.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805.  The 
Board finds, therefore, that entitlement to an additional 
rating for the scar is not shown.  For the reasons shown 
above the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 30 percent for the residuals of a 
shrapnel wound to the right elbow, with ulnar nerve 
pathology.  

B.  Right Thigh, Calf, and Foot with Hypesthesia

Diagnostic Code 8521 provides a 40 percent rating for 
complete paralysis of the popliteal (common peroneal) nerve, 
which is described as foot drop and slight droop of the first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes is lost, 
abduction of the foot is lost, adduction is weakened; 
anesthesia covers the entire dorsum of the foot and toes.  
Severe incomplete paralysis is rated as 30 percent disabling, 
moderate incomplete paralysis is rated as 20 percent 
disabling, and mild incomplete paralysis is rated as 10 
percent disabling.  38 C.F.R. § 4.124a.  

As an initial matter the Board notes that, according to the 
medical evidence, the scar on the right thigh resulting from 
the shrapnel wound is not productive of any functional 
impairment, and the veteran does not claim otherwise.  
Although the shrapnel scar on the right thigh was combined 
with the shrapnel wounds on the right calf and right foot 
with the grant of service connection, the medical evidence 
indicates that only the shrapnel wounds to the right calf and 
right foot resulted in any residual impairment.

The Board notes that a separate 10 percent rating has been 
assigned for the scar on the right calf on the basis that the 
scar is tender and painful, which is the maximum rating 
available.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Although the shrapnel wound to the right calf was eliminated 
from the definition of the disability pertaining to the 
hypesthesia in the right foot, the medical evidence indicates 
that the shrapnel injury to the right calf, not the right 
foot, resulted in the injury to the popliteal nerve resulting 
in the hypesthesia in the right foot.

The residuals of the shrapnel wounds to the right thigh, 
calf, and foot are manifested by complaints of pain in the 
foot with use and numbness in the lateral aspect of the foot.  
The evidence does not show that the scars on the right foot 
are poorly nourished with repeated ulceration, tender and 
painful on objective demonstration, or that the scars, rather 
than the nerve injury affecting the foot, result in any 
limitation of function of the foot.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805.  The present analysis 
will deal with the neurological injury caused by the shrapnel 
wounds.

A disability rating in excess of 10 percent is applicable if 
the injury resulted in incomplete paralysis of the popliteal 
nerve that is moderate.  The medical evidence indicates that 
the range of motion of the right ankle and toes, the motor 
strength in the right foot, and the sensation in the 
remainder of the foot are all normal.  Although the veteran 
contends that his right leg is three inches shorter than the 
left, resulting in significant disability, the medical 
evidence shows that there is only a three centimeter 
discrepancy between the right and left legs.  Contrary to the 
veteran's assertions, the service medical records do not 
indicate that any bone in his right leg was fractured when 
the shrapnel injuries were incurred.  An X-ray study of the 
right lower extremity in June 1969 did not reveal any 
evidence of a fracture.  The examiners in June 1998 described 
the leg length discrepancy as minimal and of unknown 
etiology.  The medical evidence does not indicate that the 
leg length discrepancy is due to the service-connected 
shrapnel wounds, or that the discrepancy results in 
additional functional impairment.

As stated above, sensory loss alone is to be rated as mild 
or, at best, moderate.  38 C.F.R. § 4.124.  The Board finds 
that loss of sensation in the lateral aspect of the foot, 
including any pain with extended use, in the absence of any 
additional functional impairment, is no more than mild.  The 
Board finds that the criteria for a disability rating in 
excess of 10 percent for the residuals of shrapnel wounds to 
the right thigh and foot are not met.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to an increased rating 
for the residuals of shrapnel wounds to the right thigh and 
foot with hypesthesia.

C.  Left Lower Extremity

The residuals of a shrapnel injury to the left lower 
extremity are manifested by complaints of pain, with no 
objective evidence of functional impairment.  In accordance 
with Diagnostic Code 8521, a disability rating in excess of 
10 percent is warranted if the nerve injury results in 
moderate incomplete paralysis of the external popliteal 
nerve.  The medical evidence does not show that the shrapnel 
wound resulted in any paralysis of the nerve or loss of 
strength.  In the absence of any other functional impairment, 
the Board finds that the complaints of pain are adequately 
compensated by the 10 percent rating that has been assigned.  
The Board further finds that the criteria for a disability 
rating in excess of 10 percent based on injury to the 
external popliteal nerve are not met.

The Board has also considered the applicability of the 
diagnostic codes pertaining to scars, and finds that an 
increased rating is not warranted.  Esteban, 6 Vet. App. 259.  
The Rating Schedule provides a maximum 10 percent rating for 
scars that are poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or that result 
in any limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805.  A 
10 percent rating has been assigned due to the complaints of 
pain in the area above the scar.  The Board finds that an 
increased rating based on the rating criteria applicable to 
scars is not warranted.  The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 10 percent 
for the residuals of a shrapnel wound to the left lower 
extremity.



ORDER

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for PTSD is denied.  

The claim of entitlement to a disability rating in excess of 
30 percent for the residuals of a shrapnel wound to the right 
elbow, with ulnar nerve pathology, is denied.  

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a shrapnel injury to the 
right thigh and foot with hypesthesia is denied.  

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a shrapnel injury to the left 
lower extremity is denied.  


REMAND

The veteran claims to be unemployable due to the severity of 
his service-connected disabilities.  The Social Security 
Administration determined that he was totally disabled based 
on a primary diagnosis of degenerative joint disease of the 
knees, for which service connection has not been granted, and 
a secondary diagnosis of PTSD.  

In a June 1999 statement the veteran claimed that his left 
knee disorder, for which he had undergone a meniscectomy 
prior to entering service, was aggravated during his two 
years of service.  He asserted that the extensive infantry 
training and 10 months of service in Vietnam increased the 
left knee disability.  The RO has not, however, adjudicated 
the issue of entitlement to service connection for 
aggravation of the left knee disability.  The Board is 
without the authority to decide that issue in the first 
instance.  Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 
2000).

The issue of the veteran's entitlement to a total disability 
rating based on individual unemployability is inextricably 
intertwined with the issue of service connection for the left 
knee disorder, in that in determining whether he is 
unemployable VA must consider all service-connected 
disabilities.  If a new issue is inextricably intertwined 
with the issues certified for appeal, they must be considered 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
For that reason the veteran's claim for a total rating must 
be remanded to the RO for consideration in conjunction with 
the claim for service connection for a left knee disorder.  

To ensure full compliance with due process requirements, this 
issue is REMANDED to the RO for the following development:

1.  After undertaking any development 
deemed appropriate, the RO should 
adjudicate the issue of entitlement to 
service connection for a left knee 
disorder, including an analysis of 
whether the claim for service connection 
is well grounded.  See Maxson v. West, 12 
Vet. App. 453 (1999).

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disability.  If any 
benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 


- 29 -


